Citation Nr: 0631134	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar and 
thoracic scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in February 2003, a statement of the case was 
issued in June 2004, and a substantive appeal was received in 
August 2004.  The veteran testified at a hearing before the 
RO in May 2004, and at a hearing before the Board in August 
2006.

The issue of entitlement to service connection for lumbar and 
thoracic scoliosis, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.



FINDINGS OF FACT

1.  A March 1978 rating decision denied entitlement to 
service connection for lumbar and thoracic scoliosis; the 
veteran did not file a notice of disagreement.  

2.  In June 1999, the veteran filed a claim to reopen 
entitlement to service connection for lumbar and thoracic 
scoliosis.  

3.  Additional evidence received since the RO's March 1978 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The March 1978 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1978 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for lumbar and thoracic scoliosis, no 
further discussion of VCAA is necessary at this point.  

Criteria & Analysis

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claim as a claim to 
reopen or a de novo claim.  Even if the RO determined that 
new and material evidence was received to reopen the claim, 
or that an entirely new claim was received, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In August 1977, the veteran filed a claim of service 
connection for lumbar and thoracic scoliosis.  In a March 
1978 rating decision, the veteran's claim was denied on the 
basis that the disability pre-existed service, and was not 
aggravated therein.  The veteran did not initiate an appeal 
of that decision, therefore, the RO's March 1978 decision is 
final.  38 U.S.C.A. § 7105(c).

In June 1999, the veteran filed a claim to reopen entitlement 
to service connection for lumbar and thoracic scoliosis.  In 
a March 2002 rating decision, the RO denied the veteran's 
claim on the merits.  

Evidence of record at the time of the March 1978 denial 
consisted of service medical records.  

Evidence received since the March 1978 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has testified on two occasions 
as to the symptomatology experienced during service, and 
details regarding the medical treatment he claims he obtained 
in service.  See May 2004 and August 2006 Transcripts.  
Moreover, the veteran has obtained a favorable medical 
opinion from Craig N. Bash, M.D.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for lumbar and thoracic 
scoliosis.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of 
this decision.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  For service connection to be warranted for a 
congenital or developmental defect, the evidence would have 
to show that a superimposed injury or disease during service 
aggravated the congenital/developmental defect.

A February 1975 examination performed for enlistment purposes 
reflects a diagnosis of scoliosis, mild, although the Board 
notes that it appears the diagnosis was subsequently crossed 
out.  The veteran underwent an orthopedic evaluation to 
assess the diagnosed scoliosis.  The veteran complained of 
pain in the thoracic region of the back.  He reported an 
onset of approximately 1973 when he fell off of a motorcycle.  
He denied receiving any treatment.  The physical examination 
was normal, and the veteran was deemed qualified.  The 
enlistment examination initially reflected that the veteran 
was deemed "not qualified for" service, however, such 
notation was crossed out and he was deemed "qualified for" 
enlistment in service.  Service medical records are replete 
with complaints related to the lumbar and thoracic spine.  In 
July 1977, the veteran underwent a Medical Board physical 
evaluation.  A physical examination was within normal limits, 
except for scoliosis.  The examiner diagnosed scoliosis, 
thoracic, lumbar.  As a result, he was deemed unfit for duty, 
and was discharged effective September 1977.  An examination 
performed for separation purposes in June 1977 reflects a 
diagnosis of congenital scoliosis.

Current medical records reflect a diagnosis of degenerative 
disc disease of the lumbar spine.  The veteran underwent a VA 
examination in March 2001 and the examiner appeared to render 
a negative opinion with regard to etiology, however, such 
opinion is unclear.  In August 2004, Dr. Bash reviewed 
medical records supplied by the veteran, and opined that his 
current spine problems are due to his military service.  In 
light of the conflicting opinions of record, the Board finds 
that another VA examination is necessary to determine the 
nature and etiology of his claimed back disability.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination by an orthopedist in order to 
determine the nature and etiology of any 
current back disability.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file, to include the service medical 
records and medical opinion from Craig N. 
Bash, M.D., and examining the veteran, 
the examiner should opine as to the 
following:

(a)  Clearly list all current back 
disabilities; 

(b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability pre-existed 
service; 

(c)  If applicable, did any pre-existing 
back disability undergo an increase in 
disability during service, and, if so, 
was the increase in disability due to the 
natural progress of the disease;

(d)  Is any current back disability a 
congenital or developmental defect;

(e)  If any such congenital or 
developmental defect is present, is it at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
sustained a superimposed injury during 
service; 

(f)  Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current back disability was due 
to service or any incident therein. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for lumbar and 
thoracic scoliosis.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


